PER CURIAM.
Appellant, David B. Washington, filed a petition for an Order of Protection against respondent, Daniel Matt, pursuant to section 455.020 RSMo (2000). After an evi-dentiary hearing, the trial court determined that appellant had not proved the allegation of abuse and denied appellant’s request for a full order of protection in a written judgment. Appellant appeals pro se. Respondent has filed a motion to dismiss the appeal for failure to follow Rule 84.04. Appellant did not file a response to the motion to dismiss. We dismiss the appeal for failure to comply with the rules of appellate procedure.
The brief and appendix filed in this appeal are virtually identical to the appellant’s brief filed in Washington v. Blackburn, ED 91610, 286 S.W.3d 818, 2009 WL 981897 (Mo.App. Apr. 14, 2009), being handed down concurrently herewith. The brief and appendix fail to comply with Rule 84.04 for the same reasons that are set out in our opinion in Blackburn. The record on appeal fails to comply with Rule 81.12 in substantially the same respects and for the same reasons that are set out in our opinion in Blackburn. The brief and record on appeal are inadequate to invoke the jurisdiction of this court and preserve nothing for review. Accordingly, the appeal is dismissed.